Citation Nr: 0410371	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  99-02 163A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from October 1965 to October 
1967.  He had service in the Republic of Vietnam from December 
1966 to September 1967.  In Vietnam, the veteran was a duty 
soldier assigned to the 59th Field Service Company.

This case was previously before the Board of Veterans' Appeals 
(Board) in November 2001.  The Board found that new and material 
evidence had been received to reopen the veteran's claim of 
entitlement to service connection for PTSD.  The Board then 
remanded the case for further development.  Following the 
requested development, the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, 
denied the veteran's claim of entitlement to service connection 
for PTSD.  Thereafter, the case was returned to the Board for 
further appellate action.


FINDING OF FACT

The presence of PTSD has not been established.


CONCLUSION OF LAW

The claimed PTSD is not the result of disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

During the pendency of this appeal, there was a significant change 
in the law.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  That 
law redefined the obligations of the VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a claim for 
VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A.  

In August 2001, the VA published final rules implementing the 
VCAA.  66 Fed. Reg. 45620 (August 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326(a)).  

By virtue of information contained in the Statement of the Case 
(SOC); the Supplemental Statements of the Case (SSOC's); the 
Board's November 2001 remand; and a notice of the enactment of the 
VCAA, dated in November 2001, the veteran and his representative 
were notified of the evidence necessary to substantiate his claim 
of entitlement to service connection for PTSD.  Those documents 
informed the veteran of what evidence and information VA would 
obtain for him, with specific references to such materials as 
government reports and medical records.  The RO also explained 
what information and evidence the veteran needed to provide.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Indeed, the SSOC 
issued in August 2003 set forth the provisions of 38 C.F.R. § 
3.159.

It should be noted that there was an unavoidable procedural 
irregularity in this case.  The initial RO denial of the claim 
occurred in February 1996, or before the VCAA became effective.  
Therefore, there is a question as to whether the veteran was 
afforded an adequate opportunity to be heard after he received the 
notices required under VCAA.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  In this case, however, the procedural irregularity 
did not result in prejudice to the claim, because the veteran had 
ample opportunity to respond after the RO sent him VCAA notices in 
November 2001.  Development of the claim continued after Novemebr 
2001, and in December 2002, the RO re-adjudicated the claim and 
sent the veteran a supplemental statem,ent of the case.  

The following evidence has been received in support of the 
veteran's appeal:  the veteran's service personnel records; the 
veteran's service medical records; records and reports from E. N. 
B., M.D., reflecting the veteran's treatment from October 1967 to 
April 1998; reports of VA psychiatric examinations, performed in 
June 1968, June 1994, and November 2002; a statement from the 
veteran's mother, received in February 1969; VA outpatient 
records, reflecting the veteran's treatment from September 1978 
through May 2002; statements, dated from April to December 1993, 
from an acquaintance and long-time friends of the veteran; a 
discharge summary reflecting the veteran's hospitalization from 
February to March 1994 at the VA Medical Center (MC) in Tampa, 
Florida; VA Form 10-7132, reflecting the veteran's hospitalization 
from March to April 1994 at the VAMC in Miami, Florida; a 
statement from J. J. P. R., received in May 1994, reflecting the 
veteran's treatment since the mid-1960's; discharge summaries 
reflecting the veteran's hospitalization at the San Juan VAMC in 
December 1994 and from May to June 1997; a report from the San 
Juan VAMC reflecting the veteran's admission in May 1996; and 
copies of photographs, received in September 2002.  

Finally, the Board notes that the veteran has been informed of his 
right to have a hearing in association with his appeal; however, 
to date, he has declined to exercise that right.  

After reviewing the record, the Board finds that the RO has met 
its duty to assist the appellant in the development of his claim.  
In fact, it appears that all relevant evidence identified by the 
appellant has been obtained and associated with the claims folder.  
As such, further development would serve no useful purpose and, 
therefore, need not be performed in order to meet the requirements 
of the VCAA.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  

II.  The Facts and Analysis

The veteran seeks entitlement to service connection for PTSD, as a 
result of traumatic experiences in the Republic of Vietnam.

Service connection connotes many factors, but basically, it means 
that the facts, shown by the evidence, established that a 
particular disease or injury resulting in disability was incurred 
coincident with active military, naval, or air service, or, if 
preexisting such service, was aggravated therein. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  

In particular, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), i.e., a diagnosis which conforms to the criteria set 
forth in the Diagnostic and Statistical Manual of the American 
Psychiatric Association, 4th edition (DSM-IV); a link, established 
by medical evidence, between the current symptoms and an inservice 
stressor; and credible supporting evidence that the claimed 
inservice stressor actually occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the claimed 
stressor is consistent with the conditions or hardships of the 
veteran's service, the veteran's lay testimony alone may establish 
the occurrence of the inservice stressor.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f); See Cohen v. Brown, 10 Vet. App. 128 (1997). 

Verification of the associated stressor, does not require 
corroboration of every detail, including the appellant's actual 
personal participation.  Rather, the evidence may imply his 
personal exposure.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997); 
see also, Pentecost v. Principi, 16 Vet. App. 124 (2002).  For a 
stressor to be sufficient for PTSD, the stressor must meet two 
requirements: 

(1) A person must have been "exposed to a traumatic event" in 
which "the person experienced, witnessed, or was confronted with 
an event or events that involved actual or a threatened death or 
serious injury, or a threat to the physical integrity of self or 
others" and (emphasis added) (2) "the person's response [must 
have] involved intense fear, helplessness, or horror.

Cohen, 10 Vet. App. at 141.  (quoting DSM-IV).  Pentecost, 16 Vet. 
App. at 127.

A review of the evidence is negative for any complaints or 
clinical findings of psychiatric disability of any kind.  Since 
his discharge from service, however, the veteran has been 
diagnosed with PTSD (see, e.g., records reflecting VA outpatient 
treatment from January to August 1997 and VA Form 10-7132, which 
indicates that he was treated or observed for PTSD during an 
inpatient program at the Miami VAMC from March to April 1994).  
Despite that diagnosis, there is no evidence that it conformed to 
the criteria set forth in DSM-IV.  Not only is there no link in 
those records between the veteran's symptoms and an inservice 
stressor, there is no reference to an associated stressor of any 
kind.  Moreover, the preponderance of the evidence reflects 
treatment for diagnoses other than PTSD.  Such diagnoses include 
anxiety reaction (see, e.g., report of VA examination performed in 
July 1968); adjustment disorder with mixed emotional features 
(see, e.g., discharge summary reflecting the veteran's 
hospitalization at the Tampa VAMC from February to March 1994); 
generalized anxiety (see, e.g., the report of the VA examination, 
performed in June 1994); and depression, variously diagnosed (see, 
e.g., discharge summaries reflecting the veteran's hospitalization 
at the San Juan VAMC in December 1994 and May 1996, and from May 
to June 1997).  

In an effort to clarify the veteran's psychiatric diagnosis, the 
VA again examined the veteran in November 2002.  Following a 
review of the veteran's claims file, an interview with the veteran 
to obtain his history, and a clinical examination, the examiner 
concluded that the veteran had generalized anxiety disorder.  He 
specifically assessed the veteran for PTSD but found that the 
signs and symptoms of the veteran's mental disorder did not 
support that diagnosis.  He stated that the veteran was unable to 
describe in detail a severe or horribly traumatic event which took 
place in service and noted that the veteran had never been in 
combat.  Therefore, he was unable to establish a link between a 
claimed stressor and the veteran's mental disorder.  Moreover, the 
examiner stated that the veteran was not anxious, depressed, or 
distressed when discussing his experiences in service, and that he 
did not report feelings of intense fear, helplessness, or horror 
associated with those experiences.  Further, the examiner noted 
that there was no evidence that the veteran avoided stimuli 
associated with the trauma or that he experienced a numbing of 
general responsiveness or persistent, intrusive or distressing 
thoughts which interfered with his ability to function on a daily 
basis.  Accordingly, the examiner concluded that the veteran's 
mental disorder did not meet the DSM IV criteria for a diagnosis 
of PTSD.  As noted above, there is no competent evidence to the 
contrary; and, therefore, the Board concludes that the diagnosis 
of PTSD has not been established.  Absent such a diagnosis, 
service connection is not warranted.

In arriving at this decision, the Board has considered the 
veteran's contentions as well as those contained in statements 
from his family and friends.  Although they report that the 
veteran had changed during service, they are lay people, and as 
such are only qualified to report facts which are capable of lay 
observation.  They are not qualified to render opinions which 
require medical expertise, such as the diagnosis or cause of a 
particular disability.  38 C.F.R. § 3.159(a)(2); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, their 
opinions, without more, cannot be considered competent evidence to 
support a grant of service connection.

The Board has also considered the veteran's July 1994 report of 
stressors which he contended were associated with his PTSD.  He 
noted that from the moment he landed in Vietnam, he felt nervous; 
that his base was rocketed and mortared five days after his 
arrival; and that he while he was with forces from the Fifth 
Infantry, he had engaged in a firefight with the enemy.  The 
veteran's stressor report notwithstanding, there is no evidence 
that the veteran ever engaged in combat with the enemy.  Indeed, 
he has no awards or decorations indicating his participation in 
combat.  Moreover, his service as a duty soldier assigned to the 
59th Field Service Company is not consistent with the conditions 
or hardships associated with combat.  As such, his contentions 
alone cannot establish the occurrence of the inservice stressor.  
He must still submit competent evidence that the alleged stressors 
actually occurred. 

In its remand in November 2002, the Board requested that the 
veteran submit a comprehensive statement in as much detail as 
possible regarding his stressors.  In so doing, the Board 
identified a number of specific details which the veteran should 
report in order support his claim.  Although the veteran responded 
in March 2003, he did not report any further details his alleged 
stressors nor did he submit any additional evidence that the 
alleged stressors actually happened.  Indeed, he submitted a 
duplicate of his July 1994 report.  He did submit copies of 
photographs showing the bodies of dead personnel and other scenes 
allegedly from Vietnam; however, there is no evidence which 
identifies the veteran or otherwise corroborates the claimed 
stressors with any specificity.  Inasmuch as the most recent VA 
examiner was also unable to elicit sufficient details of any 
alleged stressor to support a diagnosis of PTSD, the Board cannot 
conclude that the claimed stressor(s) actually occurred.


ORDER

Entitlement to service connection for PTSD is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



